DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 January 2022 and 27 January 2022 were filed after the mailing date of the Notice of Allowance on 15 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. After review and consideration of references submitted on 14 January 2022 and 27 January 2022 IDS, application remains in condition for allowance. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP16195524.0 has been filed with a priority date of 25 October 2016. 

REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2002/0146835 to Modzelewski et al. (herein Modzelewski) and United States Patent Application Publication US 2015/0330937 to Guthrie et al. (herein Guthrie).
Modzelewski teaches a method for measuring the analyte in a fluid sample in a meter system comprising initiating a measuring period for a fluid sample, measuring a property of the fluid sample at a 
Guthrie teaches a method for employing a hand-held test meter for determination of an analyte, such as glucose concentration (see [0018]), in a bodily fluid (see [0030]; Fig. 5). The method comprises inserting an analytical test strip into a hand-held test meter in a low-power stand-by state, sensing the presence of a user’s body portion within a pre-determined distance of the test strip port connector by the body portion proximity sensor module of the device, and switching to a high-power active state upon sensing the presence of the user’s body portion within the pre-determined distance (see [0031-0032]; Fig. 5). Guthrie teaches said hand-held device comprises a micro-control block (including a microprocessor) that stores suitable algorithms for the determination of an analyte based on the electrochemical response of an analytical test strip and also include suitable algorithms for assessing a signal from the body proximity sensor to determine if a user’s body portion is present within the pre-determined distance (see [0021]; Figs. 1-3). 
Neither Modzelewski nor Guthrie alone or together teach nor fairly suggest the method step of “processing the measurement values as a function of the output signal of the proximity sensor, whereby bias or error in the determination of the analyte concentration caused by the presence of the body part is reduced or eliminated” as recited in instant independent claim 1 or “a processor configured for:… ii) processing the measurement values as a function of an output signal of the proximity sensor” as recited in instant independent claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797